 

Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

This Agreement, including all Exhibits attached hereto and incorporated herein
(“Agreement”) is entered into on this November 25, 2014 by and between (1) GRACE
HOME HEALTH CARE, Inc, a California Corporation, in good standing, with its
principal office located at 1739 Termino Ave., Long Beach, CA 90804, and (2)
Accelera Innovations, Inc., a Delaware corporation in good standing, with its
principal office located at 20511 Abbey Dr., Frankfort, Il. 60423 (hereinafter
referred to as “Purchaser or Accelera”), or its assignee.

 

WITNESSETH

 

WHEREAS, GRACE HOME HEALTH CARE, Inc. (“GRACE”) is engaged in the business of
providing home health care services for behavioral health, seniors, children,
skilled nursing, therapists, wellness education, physical assistance, and
special care situations; and

 

WHEREAS, Purchaser is a Delaware corporation in good standing; and

 

WHEREAS, Purchaser is engaged in the business of owning and operating Post-Acute
Care Companies; and

 

WHEREAS, GRACE Shareholders wish to sell and Purchaser wishes to buy all of the
issued and outstanding common shares of GRACE.

 

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged,

Parties agree as follows:

 

1. Sale of Shares of Stock

 

All record shareholders of GRACE agree to sell all their shares in GRACE and
Purchaser agrees to purchase all such Shares upon the terms and conditions
hereinafter set forth.

 

Current Shareholders of GRACE, and current addresses are listed below:

 

50%   Angelito D. Cadiente, 4224 Sebren Ave. Lakewood, CA 90713

50%   Loida F. Cadiente, 4224 Sebren Ave. Lakewood, CA 90713

 

Current Shareholders of GRACE shall execute a non-compete agreement at the final
closing, agreeing not to compete with Purchaser for a period of Two (2) years
from the final closing.

 

Current shareholders of GRACE shall deliver 2013 and 2014 audited financials on
an accrual basis with an Accelera approved Auditing Firm completed within 60
days post closing date. The audits will be reimbursed by Accelera Innovations at
completion.

 

1

 

  

2. Consideration and Deposits.

 

Consideration to the record shareholders shall consist of a basic payment of
$5,250,000.00 to Shareholders or assignee, with payments made as follows:

 

  A. Purchaser shall deposit by wire transfer to a bank account selected by
Sellers a sum equal to Two Million Six Hundred and Twenty-Five Thousand Dollars
($2,625,000.00) at final closing date.         B. Purchaser shall deposit by
wire transfer to a bank account selected by Sellers a sum equal to One Million
Three Hundred Twelve Thousand Five Hundred Dollars ($1,312,500.00) six months
from the closing date.         C. Purchaser shall deposit by wire transfer to a
bank account selected by Sellers a sum equal to One Million Three Hundred Twelve
Thousand Five Hundred Dollars ($1,312,500.00) twelve months from closing date.

 

3. Closings.

 

  A. The Final Closing date shall be on or before January 15, 2015, and the
execution of the Stock Purchase Agreement and related documents shall occur at
1739 Termino Ave Long Beach, CA 90804 and seller shall give purchaser an
additional forty-five (45) days to secure funding if purchaser gives seller the
request for such additional days on or before December 15, 2014.         B.
Deliveries at Closing:

 

1. By: Seller

 

  i) Copy of Asset List attached hereto as Exhibit “A”; and         ii)
Documentation that GRACE is an California Corporation in good standing; and    
    iii) Copies of the GRACE’s Articles of Incorporation, as amended if amended,
and By-Laws, as amended if amended; and         iv) Executed resolutions of the
GRACE’s Board of Directors approving of this transaction; and         v)
Standard Stock Assignments to complete the transfer of shares from GRACE’s
shareholders to Purchaser;         vi) All GRACE’s business and accounting
records (while maintaining copies of same as may be needed for tax or other
legal matters); and         vii) Possession of real and personal property owned
or leased by GRACE; and         vii) State UCC searches showing no encumbrances
on GRACE’s assets.         viii) Copies of executed employment agreements
between (a) Accelera and (b) Desired Employee’s in the forms attached as Exhibit
“B”

 

3. By: Purchaser

 

  i) Wire transfer of Two Million Six Hundred Twenty-Five Thousand Dollars
($2,625,000.00) on closing and         ii) Copies of the Purchaser’s Articles of
Incorporation, as amended if amended; and         iii) Executed resolution of
Purchasers Directors approving this transaction;

 

2

 

 

4. Operation of Subject Corporations Businesses.

 

GRACE’s shareholders agree to operate its business in the same manner as it has
been operated heretofore, and will diligently promote the growth of such
businesses in an efficient and productive manner. GRACE agrees not sell any of
its assets except as is normal in the ordinary course of its day-to-day business
operations, nor borrow monies, nor incur encumbrances except as may be
reasonably required to facilitate the operation and growth of such businesses.

 

5. Default by Purchaser.

 

The following events shall also be deemed to be a default by the Purchaser:

  

  A. Failure of Purchaser to perform any other Purchaser obligation under the
terms of this Agreement, unless such failure is cured within twenty (20)
calendar days of GRACE sending Purchaser Notice of such failure;         B.
Purchaser filing a petition in bankruptcy to be adjudicated as a voluntary
bankrupt; or filing a similar petition under any insolvency act; or making an
assignment for the benefit of its creditors; or consent to the appointment of a
receiver of itself or of the whole or of any substantial part of its property;
or file a petition or answer seeking reorganization or arrangement of itself
under any Federal bankruptcy laws or any other applicable federal or state
statute;         C. Entry of a court order adjudicating Purchaser as a bankrupt
or appointing a receiver or trustee of Purchaser or of any substantial portion
of Purchaser’s assets, or approving reorganization or arrangement of Purchaser
under any Federal or state law, which order is not vacated within ninety (90)
days of its entry;         D. Purchaser admission in writing of its inability to
pay its debts generally as they become due;         E. If any material
representation made by Purchaser in writing is found to be false or incorrect in
any material way or materially misleading at the time it was made

 

9. Default by GRACE.

 

The following events shall be deemed to be a default by GRACE:

 

  A. If GRACE files a petition in bankruptcy to be adjudicated as a voluntary
bankrupt; or filing a similar petition under any insolvency act; or making an
assignment for the benefit of its creditors; or consent to the appointment of a
receiver of itself or of the whole or of any substantial part of its property;
or file a petition or answer seeking reorganization or arrangement of itself
under any Federal bankruptcy laws or any other applicable federal or state
statute;         B. Entry of a court order adjudicating GRACE as a bankrupt or
appointing a receiver or trustee of any of them or of any substantial portion of
any of their assets, or approving reorganization or arrangement of Purchaser
under any Federal or state law, which order is not vacated within ninety (90)
days of its entry;

 



3

 

 

  C. If any material representation or omissions made by GRACE in writing is
found to be false or incorrect in any material way or materially misleading at
the time it was made;         D. Encumbering or transferring any material
portion of its property in such a way that it would materially negatively impact
the value of its assets; and         E. GRACE’s failure to perform any other
obligation of Corporation pursuant to the terms of this Agreement, unless such
failure is cured within twenty (20) calendar days of Purchaser sending GRACE
Notice of such failure.

 

10. Cure Periods.

 

Unless otherwise specifically provided otherwise in this Agreement, the cure
period for the failure to perform any obligation of a party pursuant to the
terms of this Agreement shall be thirty (30) calendar days after sending Notice
of such failure to the failing party.

 

11. Expenses.

 

Each party shall bear its own costs of accounting and legal services in
connection with this Agreement.

 

12A. GRACE Hold Harmless.

 

GRACE does hereby indemnify and reimburse Purchaser for and shall hold and save
Purchaser harmless from and against all liabilities, debts, taxes, costs,
claims, expenses, actions or causes of action, losses, damages of any kind
whatsoever (including costs of litigation, investigation, and reasonable
attorney’s fees, but not including standard accounts receivable and accounts
payable amounts) now existing or that may hereafter arise from or grow out of
Seller’s operation and/or ownership of Seller’s Company prior to the Final
Closing Date, either directly or indirectly, other than for ordinary business
expenses incurred in the operation of the Subject Corporation.

 

12B. Purchaser Hold Harmless.

 

Purchaser does hereby indemnify and reimburse Seller for and shall hold and save
Seller harmless from and against all liabilities, debts, taxes, costs, claims,
expenses, actions or causes of action, losses, damages of any kind whatsoever
(including costs of litigation, investigation, and reasonable attorney’s fees,
but not including standard accounts receivable and accounts payable amounts)
that may hereafter arise from or grow out of Purchaser’s operation and ownership
of Purchaser’s business after the Final Closing, either directly or indirectly.

 

13. Representations and Warranties.

 

A. GRACE represents and warrants that:

 

  (i) GRACE is in good standing as a California Corporation;         (ii) GRACE
has and will maintain during the term of this Agreement all the required permits
and licenses required to conduct the businesses in which it is engaged;

 



4

 

 

  (iii) GRACE owns the tangible assets which are used in the conduct of their
businesses, except as specifically otherwise stated in writing to Purchaser;    
    (iv) Copies of all financial statements and records for GRACE requested by
Purchaser have been provided to Purchaser, and all such documents provided are
true and correct copies of the originals of such documents;         (v) GRACE
has not since July 9, 2014 and will not during the term of this Agreement revise
their methods of doing business, accounting, or financial reporting;        
(vi) GRACE will comply with all governmental requirements during the term of
this Agreement; and         (vii) GRACE’s shareholders are legally authorized to
and have full authority to execute this Agreement and bind the GRACE to the
terms of this Agreement.

 

B. Purchaser represents and warrants that:

 

  (i) Purchaser is in good standing as a Delaware corporate company;        
(ii) Purchaser has and will maintain during the term of this Agreement all the
required permits and licenses required to conduct the businesses in which it is
engaged;         (iii) Purchaser will comply with all governmental requirements
during the term of this Agreement; and         (iv) Purchaser and the persons
executing this Agreement are legally authorized to and have full authority
pursuant to properly authorized corporate resolutions to execute this Agreement
and bind the Purchaser to the terms of this Agreement.

 

14. Real Estate.

 

  A. Corporation is leasing the business property at 739 Termino Avenue, Long
Beach, California 90804 (“Business Address”) at a rate of $7,500.00 per month,
with approximately two (2) months remaining on the lease, this is an automatic
year to year lease; and         B. The Business Address shall remain the
principal business location of the Subject Corporation during the term of the
Employment Contracts referenced below.

 

15. Employment Contracts.

 

Purchaser will continue to support all existing employment agreements with
GRACE’s FTE’s. The current CEO, Angelito D. Cadiente and the Administrator,
Loida F. Cadiente may continue in their current positions, but not salaried
post- closing date. Angelo L. Cadiente, will be transitioned to the CEO
position, employment agreement attached as Exhibit “B”.

 

16. Assets of the Subject Corporation.

 

Attached hereto as Exhibit “A” is a list of GRACE’s current assets, including
information, where applicable, regarding any leases or encumbrances which may
relate to any such asset. GRACE’s shareholders warrant that assets will not be
sold, encumbered, or acquired by GRACE except in the normal and customary
conduct of the businesses of the Subject Corporation during the term of this
Agreement.

 

5

 



17. Confidentiality.

 

The parties agree that the terms and conditions of this Agreement and its
exhibits are confidential between the parties and may not be disclosed to any
third persons without the written consent of both parties except to the extent
necessary to perform the obligations of this Agreement or as required by law or
as already known in the public domain.

 

18. Litigation.

 

Seller’s represent that there is no litigation or proceedings pending to their
knowledge against or relating to the Subject Corporation other than as has been
disclosed to Accelera in writing; nor does Seller know nor have reasonable
grounds to know of any basis of any additional action or governmental
investigation relative to the Subject Corporation, or its properties or
businesses.

 

19. Notices.

 

Any notice or demand required or desired to be given under this Agreement shall
be in writing and shall be personally served or in lieu of personal service may
be given at the addresses and/or fax numbers set forth herein or otherwise known
to the parties. Any party may change its address or fax number by giving notice
in accordance with the provisions of this section.

 

Such notice shall be deemed as received on the third business day after mailing
by certified mail; or on the day after being sent next day delivery by a
recognized overnight delivery service; or on the day sent by facsimile
transmission provided that the sender can show proof of such transmission and
provided that an original of such notice is mailed by first class or certified
mail, proper postage prepaid, within two business days of such facsimile
transmission.

 

Notices may be sent as follows or as otherwise directed by either party:

  

  GRACE HOME HEALTH CARE, Inc. ACCELERA INNOVATIONS Inc.   Attn: Angelito D.
Cadiente Attn: Cindy Boerum   1739 Termino Ave. 20511 Abbey Drive   Long Beach,
CA 90804 Frankfort IL 6042         Phone: 562-498-0203 Phone: 866/866-0758  
Fax: 562-498-0223 Fax: 708/478-5457

 

20. Miscellaneous.

 

A. Entire Agreement/Venue. This Agreement, together with its Exhibits attached
hereto and made a part hereof, constitutes the entire agreement between the
parties and supersedes and takes precedence over any prior agreement(s) between
the parties, whether written or oral. This Agreement may be modified or altered
only by the prior written consent of all parties or their legal representatives.
The failure of any party to enforce any provision of this Agreement shall not be
construed as a modification or waiver of any of the terms of this Agreement, nor
prevent that party from enforcing each and every term of this Agreement at a
later time. This Agreement shall be construed according to the laws of the State
of Illinois and any litigation relating to this Agreement shall be commenced in
Will County, Illinois.

 

6

 

 

B. Survival. All the agreements, representations, warranties, indemnifications
and undertakings herein contained shall survive the Closing of this transaction
and shall be binding upon and inure to the benefit of the parties hereto and
their respective representatives, heirs, executors, administrators, successors,
and assigns, as though they were in all cases named.

 

C. Prevailing Party Recovers Costs. In the event of litigation between the
parties relating to this Agreement, the non-prevailing party shall reimburse the
prevailing party for the prevailing party’s costs of enforcing this Agreement
through an appeals process, including reasonable attorneys’ fees and expenses.

 

D. Severability/Blue Pencil. In the event that any of the provisions or portions
of this Agreement are held to unenforceable or invalid by any court of competent
jurisdiction, the validity of the remaining portions and provisions shall not be
affected, and thereby held to be enforceable and valid and the balance of the
Agreement shall be construed to and any invalidated section may be rewritten by
a court of law to achieve the intent of the invalidated portion as nearly as is
legally possible.

 

E. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute this Agreement. Multiple copies of this Agreement may be separately
executed by the parties and shall together constitute one Agreement.

 

The parties do not intend to confer any benefit hereunder on any person or party
other than the parties hereto and their successors as described herein.

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
as of

 

Sellers (Shareholders):   Purchaser: Angelito D. Cadiente   Accelera
Innovations, Inc. Loida F. Cadiente               By: /s/ Angelito D. Cadiento  
By: /s/ Cindy Boerum    Angelito D. Cadiento, CEO        Cindy Boerum/CSO,
President        Date:     Date:             By: /s/ Loida F. Cadiente        
Loida F. Cadiente, Administrator       Date:        

 

7

 

 

Exhibit A

 

GRACE ASSETS

 

1. Medicare Provider License # 557613 2. Community Health Accreditation Program
(CHAP) Certified 3. Clinical Laboratory Improvement Amendments # 05D0926649 4.
Long Beach California Business License #BU20753700 5. Long Beach California
Business License #BU21330950 6. California Department of Public Health License #
980000947 7. California Association of Health Services at Home 9CAHSAH #0110887
8. Referral Sources List 9. 38 FTE Skilled and Trained Office Staff 10.
Non-Attached Office Furniture 11. Misc. Small office equipment 12. Computer
Hardware System 13. EMR Software System

  

8

 

 

Exhibit B

 

GRACE EMPLOYMENT AGREEMENTS

  

9

 

 

EMPLOYMENT AGREEMENT

 

This employment Agreement is made and entered into on the closing date of the
Purchase Agreement dated November 25, 2014 between GRACE Home Health Care Inc
located at 1739 Termino Ave, Long Beach, CA 90804 and Accelera Innovations Inc.,
or its assignee (which will be a subsidiary or controlled Company of Accelera)
located at 20511 Abbey Drive, Frankfort, IL 60423 (“Employer”), and Angelo L.
Cadiente (“Employee”).

 

In consideration of the mutual covenants set forth herein, Employer agrees to
hire Employee and Employee agrees to the employment for Employer per the terms
and conditions of this Agreement.

 

I. DURATION:

 

This Agreement shall be for a period of three (3) years beginning on the closing
date of the Purchase Agreement dated November 25, 2014.

 

II. DUTIES:

 

Employee shall be employed in the position of Chief Executive Officer, with
attendant responsibility as Administrator for GRACE Home Health Care.

 

The job function of this position is to provide general management to the
operations, including the growth of the business unit.

  

III. BEST EFFORTS:

 

Employee shall devote reasonable and necessary time, attention, knowledge, and
skills to the interest of Employer’s business and shall use his best efforts in
doing so.

 

IV. PLACE AND HOURS OF EMPLOYMENT:

 

Employee agrees that his employment shall be primarily conducted from the
Employer’s offices in Long Beach, CA, although travel may, as circumstances
dictate, be necessary to carry out his duties. Employee will devote as much time
as necessary to effectively carry out his duties in a normal, usual, and
customary work week.

 

V. PERFORMANCE:

 

Employee shall use his best efforts to maintain and manage all current and
future patients.

 

VI. COMPENSATION:

 

Employee shall be compensated at the rate of One Hundred and Seventy-Five
Thousand Dollars ($175,000) per annum, payable beginning on closing of the
Purchase Agreement dated November 25, 2014 at which time Employer will own and
operate the Company. Employer shall deduct or withhold from said compensation
any and all sums required for federal and state income and social security
taxes, as well as any other legitimate tax required by law. Salary increases
shall be based on job performance and shall be renegotiated annually.

 

As additional consideration, Accelera agrees to give Employee bonuses which will
be paid as follows: bonus will be 5% of the increase in gross revenue from the
base gross revenue earned in the previous year. Employee shall receive an
additional bonus of 10% of the base EBITDA increases from the base EBITDA in the
previous year. The bonus will be paid in 2016, however for calculation of the
base year 2014 will be used for the first bonus, thereafter the prior year will
be used for the base year.

 

VII. SALARIED STATUS:

 

Employee understands and agrees that he is a salaried employee of management
status, and as such is not entitled to overtime wages unless under special
circumstances and specifically agreed to in writing.

 



 

 



 

VIII. EXPENSE REIMBURSEMENT:

 

Employee shall be entitled to reimbursement for any and all expenses authorized
and reasonably incurred in the performance of the functions of his duties.
Employee must timely provide Employer with an itemized account of all
expenditures and with receipts therefor.

 

IX. BENEFITS:

 

If or when not provided directly by GRACE Home Health Care, Employer will supply
or continue payment of Employee’s health insurance plan(s) during the term of
this Agreement.

 

X. VACATION:

 

Employee is entitled to four (4) weeks paid vacation annually plus all federal
and state holidays.

 

XI. SICK DAYS:

 

Employee shall be granted twelve (12) sick days per calendar year, which shall
cumulate from year to year. In the event Employee requires surgery, or
additional sick days are required, Employee shall seek prior written approval.

 

XII. INSURANCE:

 

If or when not provided by GRACE Home Health Care, Employer shall continue to
pay for health insurance and benefits with the same or better benefits as are
currently provided to Employee.

 

XIII. EMPLOYMENT AGREEMENT TERM:

 

This Agreement shall be in effect for a period of thirty-six (36) months from
its execution. This Agreement shall automatically be renewed for successive One
Year periods from the date of expiration unless Thirty (30) day notice to the
contrary is provided by either Party.

 

XIV. COVENANTS:

 

Employee agrees to not use, disclose, or communicate in any manner, proprietary
information about Employer or GRACE Home Health Care, or their operations,
clientele, or any other proprietary information that relates to the business of
Employer or GRACE Home Health Care, or their customers, marketing strategies,
trade secrets, or other information which is identified in writing to Employee
as being “Confidential Proprietary Information”. This section shall not apply to
information that is (a) otherwise in the public domain, (b) developed by or
already known to Employee, or GRACE Home Health Care (c) required to be
disclosed by any court of law or governmental agency, or (d) that is provided to
employees and/or agents of Employer or GRACE Home Health Care, including but not
limited to accountants and attorneys.

 

XV. NON-SOLICITATION OF CUSTOMERS:

 

For a period of one (1) year following termination of employment of Employee by
Employer for any valid reason, Employee shall not solicit third party customers
or clients of Employer.

 

XVI. NON-RECRUITMENT OF EMPLOYEES:

 

For a period of one (1) year following termination of employment of Employee by
Employer for any valid reason, Employee shall not recruit any of Employer’s
employees for the purpose of any third party outside business.

 

XVII. RECORDS AND ACCOUNTS:

 

Employee agrees that all records and accounts maintained during the course of
employment pursuant to this Agreement (a) are the property of Accelera
Innovations or its assignee, (b) shall remain current, and (c) shall be
maintained at Employer’s place of business.

 



2

 

 

XVIII. RETURN UPON TERMINATION:

 

Employee agrees that upon termination of this Agreement, he shall return to
Employer all of Employer’s property, including, but not limited to, intellectual
property, trade secret information, customer lists, operation manuals, records,
accounts, materials subject to copyright by Employer, Employer trademark or
patent protection, customer and Employer information, credit cards, business
documents, reports, and any and all other property of Employer.

 

XIX. INDEMNIFICATION FOR THIRD PARTY CLAIMS:

 

Employer agrees to hold harmless, indemnify, defend, and save Employee from and
against all claims, liabilities, causes of action, damages, judgments,
attorneys’ fees, court costs, and expenses which arise out of Employee’s normal
course of performance of his duties, or occasioned by Employer.

 

XX. ATTORNEYS’ FEES AND COSTS:

 

Employee and Employer agree that should any action instituted by either party
against the other regarding the enforcement of the terms of this Agreement, the
non-prevailing party shall reimburse the prevailing party for the prevailing
party’s expenses relating to such action, including reasonable attorneys’ fees
and expenses through all appeals thereof.

 

XXI. NOTICES:

 

Any notice or demand required or desired to be given under this Agreement shall
be in writing and shall be personally served or in lieu of personal service may
be given at the addresses and/or fax numbers set forth herein or otherwise known
to the parties. Any party may change its address or fax number by giving notice
in accordance with the provisions of this Subsection.

 

Such notice shall be deemed as received on the third business day after mailing
by certified mail; or on the day after being sent next day delivery by a
recognized overnight delivery service; or on the day sent by facsimile
transmission provided that the sender can show proof of such transmission and
provided that an original of such notice is mailed by first class or certified
mail, proper postage prepaid, within two business days of such facsimile
transmission.

 

Notices may be sent as follows or as otherwise directed by either party:

 

Employer:     Employee: Accelera Innovations Inc.   Angelo L. Cadiente 20511
Abbey Drive      3849 Lomina Ave.    Frankfort IL 60423 Long Beach, CA 90808

 

XXII. ENTIRE AGREEMENT:

 

This Agreement represents the complete and exclusive statement of the Employment
Agreement between the Employer and Employee. No other agreements, covenants,
representations, or warranties, express or implied, oral or written, have been
made by the parties concerning this Employment Agreement.

 

XXIII. PRIOR AGREEMENTS:

 

This agreement supersedes any and all prior agreements or understandings between
the parties involving employment of Employee by Employer, including letters of
intent or understanding, except for those documents specifically referred to
within this Agreement.

 

XXIV. MODIFICATIONS:

 

Employer and Employee agree that this Agreement constitutes the entirety of the
Employment Agreement between the parties. Any modifications to this Agreement
may only be done in writing and must be signed by Employee and an officer of
Employee.

 



3

 



 

XXV. SEVERABILITY:

 

To the extent that any provision hereof is deemed unenforceable, all remaining
provisions of this Agreement shall not be affected thereby and shall remain in
full force and effect, and thereby held to be enforceable and valid; and the
balance of this Agreement shall be construed to, and any invalidated section may
be rewritten by a court of law to, achieve the intent of the invalidated portion
as nearly as is legally possible.

 

XXVI. WAIVER OF BREACH:

 

The waiver by either party of a breach of any provision of this Agreement by the
other party shall not operate as a waiver of any subsequent breach, and shall
not be deemed a change in the terms of this Agreement. No waiver shall be valid
unless approved in writing and signed by the waiving party. The failure of any
party to enforce any provision of this Agreement shall not be construed as a
modification or waiver of any of the terms of this Agreement, nor prevent that
party from enforcing each and every term of this Agreement at a later time.

 

XXVII. AMBIGUITIES:

 

The parties agree that they have had opportunity for legal advice in executing
this Agreement, and each party hereto therefore agrees that any ambiguity
created by this document will not be construed against the other party.

 

XXVIII. CHOICE OF LAW, JURISDICTION, AND VENUE:

 

Employer and Employee agree that this Agreement shall be interpreted and
construed in accordance with the laws of the State of Illinois and that should
any actions be brought against either party related to the terms or conditions
of this Agreement, such actions shall be brought within a court of competent
jurisdiction within DuPage County, Illinois.

 

XXIX. STATUTE OF LIMITATIONS:

 

Each party shall one year following termination of this Agreement to make any
claims or institute any causes of action for damages relating to this Agreement.

 

XXX. ATTORNEY REVIEW:

 

Each party warrants and represents that it has had the opportunity to rely on
legal advice from an attorney of its choice, so that the terms of this Agreement
and their consequences could have been fully read and understood by such party.

 

XXXI. ASSIGNMENT:

 

Employee understands that Employer may assign this Agreement to any entity which
is owned or controlled by Accelera Innovations, Inc. and that its terms shall
remain binding on both parties.

 

XXXII. COORDINATION WITH ACCELERA INNOVATIONS, INC.

 

Employee understands that Employer may direct Employee to perform functions for
or on behalf of Accelera from time to time based on agreement(s) by Employer
regarding same.

 

XXXIII. MISCELLANEOUS:

 

This Agreement is binding on the successors, heirs, and assigns of each party
hereto. This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
this Agreement.

 

4

 

 

Dated this 25th day of November, 2014

 

Employer:        Employee: Accelera Innovations Inc.           /s/ Cindy Boerum
  /s/Angelo Cadiente by: Cindy Boerum         Angelo L. Cadiente 

 



5

 

 

 

 

